UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

VIRGINIA R. CRAFT,
Plaintiff-Appellant,

v.
                                                                      No. 97-2551
KENNETH S. APFEL, COMMISSIONER OF
SOCIAL SECURITY,
Defendant-Appellee.

Appeal from the United States District Court
for the Western District of Virginia, at Big Stone Gap.
James P. Jones, District Judge.
(CA-96-239-B)

Submitted: September 15, 1998

Decided: October 6, 1998

Before MURNAGHAN, NIEMEYER, and MOTZ,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Joseph E. Wolfe, WOLFE & FARMER, Norton, Virginia, for Appel-
lant. James A. Winn, Chief Counsel, Patricia M. Smith, Deputy Chief
Counsel, Margaret J. Krecke, Assistant Regional Counsel, Office of
the General Counsel, SOCIAL SECURITY ADMINISTRATION,
Philadelphia, Pennsylvania; Robert P. Crouch, Jr., United States
Attorney, John F. Cochran, Assistant United States Attorney, Roa-
noke, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Virginia R. Craft appeals the district court's order affirming the
Commissioner of Social Security's denial of Craft's claim for disabil-
ity insurance benefits. The Commissioner denied Craft benefits after
concluding that, although Craft could not return to her past relevant
work, she had the residual functional capacity to engage in sedentary
work. On appeal, Craft asserts that the Commissioner erred in dis-
counting portions of Dr. Worth's mental assessment and in failing to
develop the record concerning Craft's mental disability.

Craft filed her application for social security benefits on February
8, 1994, alleging that she had been disabled since August 3, 1993, due
to nervousness and pain in her back, hips, and legs. Craft's applica-
tion was denied initially and on reconsideration. An administrative
law judge ("ALJ") conducted a de novo review, including a hearing
on April 12, 1995, at which Craft was represented by counsel.

Craft testified at the hearing that she has pain and a burning sensa-
tion in her back which radiates down her legs. She also has pain and
soreness in her knees, and she occasionally suffers from migraines.
She also testified that she is nervous, feels "useless," and wants to be
left alone. Her activities include household chores, cooking, watching
television, going to church, shopping, short-distance driving, and
socializing with her children.

In 1992, Craft was treated by Dr. Kotay for low back pain. Exami-
nation revealed muscle spasm of the lumbar spine and moderate
osteoporosis. Dr. Kotay treated Craft's back pain with calcium sup-
plementation and estrogen therapy.

From 1993 to 1995, Dr. Marshall treated Craft for chronic low
back, osteoarthritis and osteoporosis. Tests revealed lumbar spondylo-

                    2
sis, mild polyphagia, and osteoporosis. Dr. Marshall prescribed Tora-
dol and Flexiril and advised Craft to implement an exercise program.
He determined that Craft could do sedentary to light work with the
following restrictions: occasionally lifting or carrying a maximum of
fifteen pounds; standing, walking, or sitting for a total of only four to
six hours (fifty minutes without interruption); and no stooping, bend-
ing, or subjecting herself to vibration.

Treating Craft between 1993 and 1995, Dr. Bell diagnosed crepi-
tance in both knees, low back strain, osteoarthritis and osteoporosis.
He prescribed various pain killers and muscle relaxants. Dr. Bell also
treated Craft during the latter half of 1994 for right hand, knee, and
back pain. He advised continued use of Toradol. Dr. Bell referred
Craft to Dr. Morris for further treatment of osteoporosis. Dr. Morris
diagnosed osteopenia and recommended calcium and estrogen ther-
apy. Dr. Morris reported that Craft suffered from a partial disability
and should be restricted from lifting and bending.

Dr. Worth submitted a report dated December 21, 1994. Craft
reported problems with depression, irritability, sleep disturbance, and
decreased energy. Based on Craft's subjective complaints, Dr. Worth
diagnosed depression and opined that counseling and antidepressant
medication could ameliorate Craft's physical pain. While he deter-
mined that Craft was not capable of working because of physical pain,
he could not quantify the extent to which psychological factors exac-
erbated Craft's perception of pain. Dr. Worth also completed a form
assessing Craft's ability to do work-related activities from a mental
standpoint. He determined that Craft retained a seriously limited, but
not precluded, ability to deal with work stresses; maintain attention;
function independently; understand, remember, and carry out com-
plex job instructions; and behave in an emotionally stable manner. In
addition, Dr. Worth found Craft retained a good ability to follow
work rules, use judgment, interact with supervisors, follow detailed
work instructions, and maintain personal appearance, and an unlim-
ited ability to follow simple job instructions. He also found Craft pos-
sessed a limited but satisfactory ability to deal with the public, use
judgment, and relate predictably in social situations. Finally, Dr.
Worth found that Craft retained no useful ability to demonstrate reli-
ability due to her depression and chronic pain.

                     3
Dr. Bachman submitted a report dated January 1994, diagnosing
Craft with severe osteoporosis and chondromalacia of the patella. He
noted that Craft did not appear to be in pain and that she had good
range of motion in her back. He also completed a form assessing
Craft's work ability from a physical standpoint and determined that
Craft could stand or walk for a total of four hours (one hour without
interruption) and that Craft should not climb, stoop, crouch, kneel,
crawl, push, pull, work around heights, or move machinery.

The ALJ determined that Craft's medical evidence established that
she suffered from depression, chronic back pain, mild polyphagia,
osteoporosis, and crepitance in both knees. Based partially on the tes-
timony of a vocational expert, the ALJ further found that Craft could
perform unskilled, sedentary work which accommodated her physical
and mental limitations. In so finding, the ALJ discounted Dr. Worth's
functional assessment and his determination that Craft was disabled
by physical pain, based on the inconsistencies in Dr. Worth's report
and the fact that Craft had not sought medical treatment for her
"nerves." The Appeals Council declined to review the ALJ's decision,
rendering it the final decision of the Commissioner. Craft then filed
a civil action in district court. The district court granted the Commis-
sioner's motion for summary judgment, and Craft now appeals.

Craft first contends that the ALJ erroneously discounted portions
of Dr. Worth's opinion. However, the ALJ must decide what weight
to assign to a non-treating physician's opinion, based on several listed
factors (including (i) the existence, nature, and extent of any treat-
ment or examining relationship; (ii) the extent to which the opinion
is supported by medical evidence and is consistent with the record as
a whole; and (iii) whether the opinion is rendered in an area of spe-
cialty). See 20 C.F.R. § 404.1527(d) (1996). An ALJ's determination
as to the weight to be assigned to a medical opinion will generally not
be disturbed absent some indication that the ALJ has dredged up "spe-
cious inconsistencies," Scivally v. Sullivan , 966 F.2d 1070, 1077 (7th
Cir. 1992), or has not given good reason for the weight afforded a
particular opinion. See 20 C.F.R. § 404.1527(d).

The ALJ agreed with Dr. Worth that Craft suffered from depres-
sion and had moderate difficulties in maintaining social functioning.
The ALJ disagreed, however, as to the degree to which Craft is

                    4
restricted. The determination of a claimant's residual functional
capacity and the application of vocational factors are reserved to the
ALJ, who is not bound by medical opinion on these subjects. See 20
C.F.R. § 404.1527(e)(2) (1996).

Contradicting Dr. Worth's conclusions that Craft was unable to
demonstrate reliability, the record shows that, on certain days, Craft
cooks, performs some housework, washes dishes, and grocery shops
with her husband. She drives for short distances. She watches televi-
sion, works crafts, attends church, and visits with her family. Further,
Dr. Worth's conclusion that Craft was debilitated by pain was based
only on Craft's complaints and not on her depression, which he could
not quantify. In addition, Dr. Worth's conclusions were inconsistent
with the medical opinions of Dr. Marshall and Dr. Bachman, who
treated Craft for back pain and concluded, nonetheless, that Craft
retained the ability to work. Moreover, there was no evidence to sup-
port Dr. Worth's opinion that Craft had no useful ability to demon-
strate reliability. He did not perform any clinical tests, he does not
indicate that Craft had difficulty focusing or concentrating during his
examination, and his conclusions are not consistent with Craft's abil-
ity to hold long-term jobs in the past. Finally, no other doctor ever
reported that Craft's behavior was emotionally unstable. In sum,
Craft's daily regimen and an adequate weighing of the medical evi-
dence of record provides the requisite substantial evidence to support
the ALJ's conclusions that, despite her mental and physical impair-
ments, Craft retains the requisite functional capacity to perform sed-
entary work. See Richardson v. Perales, 402 U.S. 389, 401 (1971)
(standard of review).

Craft also contends that the ALJ failed to develop a full and fair
record. She asserts that the ALJ should have arranged for further psy-
chological testing after rejecting portions of Dr. Worth's opinion. The
pertinent inquiry is "whether the record contained sufficient medical
evidence for the ALJ to make an informed decision as to [Craft's]
alleged mental impairment," without the need for a second consulta-
tive psychological examination. Matthews v. Bowen, 879 F.2d 422,
424 (8th Cir. 1989); see also Turner v. Califano , 563 F.2d 669, 671
(5th Cir. 1977) (examination only required when"necessary" to
ALJ's decision).

                    5
Based on the record before us, we conclude that the ALJ had suffi-
cient medical evidence before him to make an informed decision
about Craft's impairments. In fact, the ALJ did develop the record by
obtaining consultative evaluations from Dr. Bachman and Dr. Worth,
and by arranging for the testimony of a vocational expert. While the
ALJ must make a reasonable inquiry into a claim of disability, he has
no duty to "go to inordinate lengths to develop a claimant's case."
Thomas v. Califano, 556 F.2d 616, 618 (1st Cir. 1977). The ALJ's
considerable efforts here to develop the medical evidence on behalf
on this represented claimant were more than adequate. Furthermore,
even on appeal, Craft makes no showing that any further evidence
would have aided her application. Therefore, we find that the ALJ did
not abuse his discretion in failing to obtain a second consultative psy-
chological examination of Craft. See Jones v. Bowen, 829 F.2d 524,
526 (5th Cir. 1987) (standard of review).

We, therefore, affirm. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

AFFIRMED

                    6